Citation Nr: 1632321	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for Raynaud's syndrome and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran had Naval Reserve service from 1955 to 1961 and served on active military duty from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


FINDINGS OF FACT

1.  The claim for service connection for Raynaud's syndrome was denied in a January 2011 decision.  The Veteran was notified of that decision but did not initiate an appeal.

2.  Subsequently received evidence includes evidence that is cumulative or redundant, and does not relate to an unestablished fact necessary to reopen the claim for Raynaud's syndrome.


CONCLUSIONS OF LAW

1.  The January 2011 RO rating decision that denied service connection for Raynaud's syndrome is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for Raynaud's syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that a VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

II.  Reopening Previously Denied Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claim for service connection for Raynaud's syndrome.  The claim was denied in a January 2011 rating decision because the evidence failed to show that this claimed disorder was incurred in or aggravated by service, noting that the STRs showed no complaints, diagnoses, or treatment for the claimed disorder.  At this time, the Veteran reported that he was diagnosed with the condition in 1976 but had had "extreme cold hands and feet for several years before being diagnosed."  See VA Form 21-4138 (October 2010).  He noted that Raynaud's disease is on the list of presumptive chronic diseases and, thus, service connection was warranted.  A private treatment record dated September 2002 showed that the Veteran had history of Raynaud's phenomenon and surgery (sympathectomies) in 1977 to relieve symptoms in the upper extremities.

The RO notified the Veteran that his claim had been denied in a January 2011 letter.  No appeal was filed and that decision became final.

The Veteran requested in February 2012 that VA reopen the previously denied claim.  See VA From 21-4138 (February 2012).  Evidence in support of the request to reopen the claim includes medical evidence showing Raynaud's disease.  Specifically, a September 2011 letter from Dr. Z reflects an impression for conditions to include Raynaud's disease.  By history, the Veteran was diagnosed with the disease in the 1970s, had surgery, did well for 10 years, and now had renewed symptoms.  Report of VA examination dated in July 2013 reflects a diagnosis for Raynaud's disease and a history of hand and foot symptoms while aboard ship during military duty.  The records further include VA treatment records.  None of the medical evidence includes a medical opinion linking the Veteran's Raynaud's disease to service.

Also, the Veteran submitted lay evidence consisting of his statements and sworn testimony.  He argues that, although Raynaud's disease was not diagnosed until some years after service, he had symptoms during service.  The Veteran denied at his May 2016 hearing that any medical professional had ever related his Raynaud's syndrome to service or indicated that it had begun during service.

The recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  The medical evidence does not link the condition to service and the Veteran was advised at his Board hearing that he should obtain such evidence if possible-but none was subsequently received.  To the extent that the Veteran is asserting that his condition was first manifested in service by hand and foot symptoms, such contentions were previously of record and considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.

Therefore, new and material evidence to reopen the previously disallowed claim has not been submitted.  Accordingly, the petition to reopen is denied.



ORDER

The petition to reopen the previously disallowed claim for service connection for Raynaud's syndrome is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


